Title: To Thomas Jefferson from Edward Dowse, 4 March 1793
From: Dowse, Edward
To: Jefferson, Thomas



Sir
Ostend 4th. March 1793

Herewith will be deliver’d to you a Table Sett of China contain’d in Two Boxes, which I had made for you at Canton, agreeably to your Excellency’s desire, when I had the pleasure to see you at the Isle of Wight in the year 89.
It is so long ago, that possibly you may have supplied yourself already, or the China may not be executed to your liking, in either case, I beg you would not think it necessary to retain it; but send it back to me at Boston, where I expect to be in about two months from this; and I shall not draw upon you for the amount, untill you inform me that China is entirely to your liking. I am, with great respect, Sir, Your Most Obedient Servant

Edward Dowse

PS As I shall sell my Ship at Ostend, I am obliged to send you the China by the way of Charleston So. C.

